Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-4, 6-7, 9-12, 17, and 19-27 have been examined and rejected. This Office action is responsive to the amendment filed on 04/29/2022, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9, 12, 19-22, and 25-26 are rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin).

As to independent claims 1, 19 and 20, FINK teaches a method (paragraph [0005], a method for generating annotations for web content rendered by a web browser) comprising: 
obtaining a document object model (DOM) for a web page or web application, the DOM including a set of DOM elements specifying document structure of the web page or web application, the set of DOM elements being determined from content of the web page or web application (paragraph [0031], FIG. 4A illustrates an example web page 401 presented in a web browser 400, according to one embodiment. The web page presents content, shown as text 405. Illustratively, the text 405 describes a medical study conducted on a set of patients. Paragraph [0032], The web browser 106 renders the web content and the generated annotations to be presented to a user. Illustratively, terms related to diabetes are marked with boxes 420 in the web page 401 presented by the web browser 400. For example, conditions such as “hypertension” and “diabetes mellitus” are enclosed by the boxes 420. In addition, medical codes such as ICD codes 401, 401.1, and 401.9 are also enclosed by the boxes 420; 405 texts such as 420 are DOM elements); 
identifying a keyword in a first view of the web page or web application, the first view being provided on a user interface (Fig. 4B, paragraph [0033], the cursor 410 is hovered over the boxed term “250.0.”; user cursor over the boxed term “250.0.” is to identify a keyword; Fig. 4B is the first view of web page 401); 
based on identifying the keyword, providing an annotation for the keyword for display at a first location with the first view of the web page or web application provided on the user interface, wherein the annotation is provided using one or more additional DOM elements, used in addition to the set of DOM elements determined from content of the web page or web application, to adjust presentation of the web page or web application (Fig. 4C, paragraph [0033], the cursor 410 is hovered over the boxed term “250.0.” In turn, the web browser presents an annotation 425 that provides more information regarding the term “250.0.”; annotation window 425 displayed information content is the one additional element; the display of 425 adjust the presentation of web page 401).
FINK does not teach:
detecting an adjustment to the first view that causes a second view of the page or application on the user interface, wherein a position of the keyword in the second view is different from a position of the keyword in the first view; and 
in response to detecting the adjustment to the first view: 
hiding the annotation from the user interface during the adjustment to the first view, wherein the annotation is hidden by altering the one or more additional DOM elements or removing the one or more additional DOM elements; and 
after hiding the annotation, providing the annotation for the keyword for display at a second location with the second view of the page or application by updating the one or more additional DOM elements or generating one or more new DOM elements.
Lin teaches: 
detecting an adjustment to the first view that causes a second view of the page or application on the user interface, wherein a position of the keyword in the second view is different from a position of the keyword in the first view (paragraph [0026], FIG. 4 shows a document 400 that is a modified version of document 200 (shown in FIG. 2). Words 206a, 206b, 206d, 206e and 204a have been moved from the positions they had in document 200. The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations; Fig. 4 is the second view of the document, with the position of the word 206a word "select" is in the first line which is different from the second line; selecting words 206a and dragging it to the first line is the event is the adjustment of the first view); and 
in response to detecting the adjustment to the first view (paragraph [0026], selecting words 206a and dragging it to the first line is the event is the adjustment of the first view): 
hiding the annotation from the user interface during the adjustment to the first view, wherein the annotation is hidden by altering the one or more additional DOM elements or removing the one or more additional DOM elements (paragraph [0026], The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations. Underline annotation 402 was anchored to words 206a and 206b; the annotation in the first view at the second line hides when the word 206a is moved from the second line to the first line; selecting words 206a and dragging it to the first line is the event is the adjustment of the first view; 402 under line is the one additional DOM element); and 
after hiding the annotation, providing the annotation for the keyword for display at a second location with the second view of the page or application by updating the one or more additional DOM elements or generating one or more new DOM elements (Fig. 4, paragraph [0026], Underline annotation 402 was anchored to words 206a and 206b; the annotation 402 of 206a at the first line is the second location of the annotation; 402 underline is the one additional DOM element).
Since FINK teaches a method of providing annotation for the webpage displayed text, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above, as taught by Lin, as the prior arts are in the same application field of displayed text data annotation, and Lin further teaches annotation position change with the position change of the annotated text. By incorporating Lin into Lin would improve the integrity of FINK by allowing he anchored annotation ink strokes are also relocated (Lin, paragraph [0005]).

As to dependent claim 6, the rejection of claim 1 is incorporated. Lin further teaches 
the method of claim 1, wherein detecting the adjustment comprises detecting an event that changes the DOM (paragraph [0026], The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations; selecting words 206a and dragging it to the first line is the event), and 
wherein hiding of the annotation from the user interface is triggered by detecting the event that changes the DOM (paragraph [0026], FIG. 4 shows a document 400 that is a modified version of document 200 (shown in FIG. 2); The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations; the underline annotation in Fig. 2 hides from the second line).

As to dependent claim 7, the rejection of claim 1 is incorporated. Lin further teaches 
the method of claim 1, wherein detecting the adjustment comprises detecting a change in the DOM that alters the first view (Fig. 2 is the first view, paragraph [0026], The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations), and
 wherein hiding of the annotation from the user interface is triggered by detecting a change in the DOM that alters the first view (paragraph [0026], FIG. 4 shows a document 400 that is a modified version of document 200 (shown in FIG. 2); The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations; the underline annotation in Fig. 2 hides from the second line).

As to dependent claim 9, the rejection of claim 1 is incorporated. Lin further teaches 
the method of claim 1, further comprising: 
using the DOM to identify the first location of the keyword in the first view of the document (paragraph [0021], digital ink strokes 206 form an underline annotation that is positioned below several word digital ink strokes that form the words "select" 206a); and 
using the DOM to identify the second location of the keyword in the second view of the document (paragraph [0026], the movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations. Underline annotation 402 was anchored to words 206a and 206b).

As to dependent claim 12, the rejection of claim 1 is incorporated. Lin further teaches 
the method of claim 1, wherein the annotation comprises at least one of an overlay, a border, an underline, a border, a strikethrough, an overline, a change to text font, a change to text size, capitalization of text, a removal of text capitalization, a change to letter spacing in text, an emboldening of text, or an italicization of text (Fig. 2, Fig. 4, paragraph [0026], underline annotation 402 was anchored to words 206a and 206b).

As to dependent claim 21, the rejection of claim 1 is incorporated. FINK further teaches 
the method of claim 1, wherein the one or more additional DOM elements are added without altering the document structure of the web page or web application that is specified by the set of DOM elements determined from the content of the web page or web application (Fig. 4C, paragraph [0033], the cursor 410 is hovered over the boxed term “250.0.” In turn, the web browser presents an annotation 425 that provides more information regarding the term “250.0.”; annotation window 425 is one additional element; the display of 425 adjust the presentation of web page 401).

As to dependent claim 22, the rejection of claim 1 is incorporated. FINK further teaches 
the method of claim 1, wherein the DOM is generated by a web browser of a client device based at least in part based on markup language content of the web page or web application that is received by the client device over a communication network (Fig. 4A, paragraph [0023], the web browser 106 includes a content analytics plug-in 107, obtained via the network 125 from, e.g., a download server 110 providing a service 111; paragraph [0031], FIG. 4A illustrates an example web page 401 presented in a web browser 400).

As to dependent claim 25, the rejection of claim 1 is incorporated. FINK further teaches the method of claim 1, wherein providing the annotation using the one or more additional DOM elements comprises: 
generating the one or more additional DOM elements in response to identifying the keyword in the first view; and including the one or more additional DOM elements in a shadow document object model that is used with the DOM to provide the annotation on the first view of the web page or web application (Fig. 4C, paragraph [0033], the cursor 410 is hovered over the boxed term “250.0.” In turn, the web browser presents an annotation 425 that provides more information regarding the term “250.0.”; annotation window 425 is one additional element; the display of 425 adjust the presentation of web page 401).

As to dependent claim 26, the rejection of claim 1 is incorporated. Lin further teaches the method of claim 1, wherein the first location of the annotation is at a predetermined position with respect to the position of the keyword in the first view; and wherein the second location of the annotation is at the predetermined position with respect to the position of the keyword in the second view  (paragraph [0026], The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations. Underline annotation 402 was anchored to words 206a and 206b).
Claim 23 is rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin) in view of Fujimaki et al. (US 20080005659 A1, hereinafter Fujimaki).

As to dependent claim 23, the rejection of claim 22 is incorporated. FINK/Lin does not teach the method of claim 22, wherein the set of DOM elements comprises a DOM tree that indicates relationships among the DOM elements that are specified by the markup language content of the web page or web application received over the communication network; and 
wherein providing the annotation for the keyword comprises adding the one or more additional DOM elements outside the DOM tree indicating the relationships among the DOM elements that are specified by the markup language content of the web page or web application.
Fujimaki teaches:
the set of DOM elements comprises a DOM tree that indicates relationships among the DOM elements that are specified by the markup language content of the web page or web application received over the communication network (paragraph [0077], The DOM builder 34 generates DOM trees from XML documents. As will be described later, when an XML document to be processed is mapped to another vocabulary by the VC unit 80, a source tree, which corresponds to the XML document in a mapping source, and a destination tree, which corresponds to the XML document in a mapping destination, are generated. At the end of editing, for example, the DOM writer 36 outputs a DOM tree as an XML document); and 
wherein providing the annotation for the keyword comprises adding the one or more additional DOM elements outside the DOM tree indicating the relationships among the DOM elements that are specified by the markup language content of the web page or web application (paragraph [0299], when the update detection part 72 detects that a node of the DOM tree retained in the DOM unit 30 is modified in the web server 25, it reflects the modification upon the DOM tree and makes a modification-indicating annotation on the modified node. The annotation unit 75 displays the annotated portion in a mode different from that of the other portions distinctively).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Fujimaki, as the prior arts are in the same application field of displayed text data annotation, and Fujimaki further teaches DOM tree based annotation. By incorporating Fujimaki into FINK/Lin would expand the utility of FINK/Lin by allowing to make a modification-indicating annotation on the modified node (Fujimaki, paragraph [0299]).

Claim 24 is rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin) in view of Griffiths et al. (US 20130031453 A1, hereinafter Griffiths).

As to dependent claim 24, the rejection of claim 1 is incorporated. FINK/Lin does not teach the method of claim 1, wherein providing the annotation using the one or more additional DOM elements comprises: 
generating the one or more additional DOM elements in response to identifying the keyword in the first view; and appending the one or more additional DOM elements to an end of the DOM.
Griffiths teaches:
providing the annotation using the one or more additional DOM elements comprises: generating the one or more additional DOM elements in response to identifying the keyword in the first view; and appending the one or more additional DOM elements to an end of the DOM (paragraph [0332], This is done rather than attempting to find the exact page object, for example by position within the DOM tree, as the target page object in the current instance of the web page may have moved due to the addition or deletion of other page objects since the web page was annotated).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing the annotation using the one or more additional DOM elements comprises: generating the one or more additional DOM elements in response to identifying the keyword in the first view; and appending the one or more additional DOM elements to an end of the DOM, as taught by Griffiths, as the prior arts are in the same application field of displayed text data annotation, and Griffiths further teaches DOM based annotation. By incorporating Griffiths into FINK/Lin would expand the utility of FINK/Lin by allowing addition or deletion of other page objects since the web page was annotated (Griffiths, paragraph [0332]).

Claims 2-3 are rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin) in view of Lin2 et al. (US 20070174761, hereinafter Lin2) and in view of ADAMS (US 20170315711 A1, hereinafter ADAMS).

As to dependent claim 2, the rejection of claim 1 is incorporated. FINK/Lin does not teach the method of claim 1, further comprising: 
determining that the adjustment has ended; and 
in response to determining that the adjustment has ended, identifying the keyword in the second view of the document before providing the annotation for the keyword for display at the second location with the second view of the document.
Lin2 teaches:
in response to that the adjustment has ended, identifying the keyword in the second view of the document before providing the annotation for the keyword for display at the second location with the second view of the document (paragraph [0049], due to these changes in layout, the content that is being marked by the annotations may change position within the base document.  The purpose of the annotation reflow engine 220 to track the position of the annotated content in the base document, and to adjust the position of the annotations so that the annotations continue to be displayed in proper positional proximity to the content, the annotated content is the keyword; annotation to be displayed based on the tracked change of the annotated content is to display annotation by the end of the content adjustment).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in response to that the adjustment has ended, identifying the keyword in the second view of the document before providing the annotation for the keyword for display at the second location with the second view of the document, as taught by Lin2, as the prior arts are in the same application field of displayed text data annotation, and Lin2 further teaches providing the annotation based on the relocated text. By incorporating Lin2 into FINK/Lin would expand the utility of FINK/Lin by allowing the annotations continue to be displayed in proper positional proximity to the content (Lin2, paragraph [0049]).
	FINK/Lin/Lin2 does not teach:
determining that the adjustment has ended.
ADAMS teaches:
determining that the adjustment has ended (paragraph [0044], The end of control of the position of the adjustable setting may be detected, for example, when a touch, which may be a gesture or a touch on a key, is detected on the physical keyboard 120, or when a second touch is detected on the touch-sensitive display 118).
Since FINK/Lin/Lin2 teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining that the adjustment has ended, as taught by ADAMS, as the prior arts are in the same application field of user interface displayed element adjustment, and ADAMS further teaches detecting the end of the adjustment of an interface element. By incorporating ADAMS into FINK/Lin/Lin2 would expand the utility of FINK/Lin/Lin2 by allowing the end of control of the position of the adjustable setting may be detected (ADAMS, paragraph [0044]).

As to dependent claim 3, the rejection of claim 2 is incorporated. FINK/Lin/Lin2 does not teach the method of claim 2, wherein determining that the adjustment has ended comprises determining that the second view has not changed for at least a minimum threshold amount of time.
ADAMS teaches:
determining that the adjustment has ended comprises determining that the second view has not changed for at least a minimum threshold amount of time (paragraph [0044], Alternatively, the end of control of the position of the adjustable setting may be detected by detecting a pause in the movement of the touch-sensitive display 118 relative to the physical keyboard 120 such that the relative movement of the touch-sensitive display 118 is stopped for a period of time that meets or exceeds a threshold period of time).
Since FINK/Lin/Lin2 teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining that the adjustment has ended comprises determining that the second view has not changed for at least a minimum threshold amount of time, as taught by ADAMS, as the prior arts are in the same application field of user interface displayed element adjustment, and ADAMS further teaches detecting the end of the adjustment of an interface element. By incorporating ADAMS into FINK/Lin/Lin2 would expand the utility of FINK/Lin/Lin2 by allowing the end of control of the position of the adjustable setting may be detected (ADAMS, paragraph [0044]).

Claims 4, and 27 are rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin) in view of Yu et al. (US 20160070686 A1, hereinafter Yu).

As to dependent claim 4, the rejection of claim 1 is incorporated. FINK/Lin does not teach the method of claim 1, wherein detecting the adjustment comprises detecting at least one of a scroll of the document, a resize of the document, a zoom of the document, a page skip in the document, a selection of a link in the document, an opening of a toolbar, a refresh of the document, or a selection of a toolbar element.
	Yu teaches:
detecting the adjustment comprises detecting at least one of a scroll of the document, a resize of the document, a zoom of the document, a page skip in the document, a selection of a link in the document, an opening of a toolbar, a refresh of the document, or a selection of a toolbar element (paragraph [0044], In block 606, the component adds scroll and resize event listeners to the window in which the document is rendered to collect events relating to a change in layout of the document.).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the adjustment comprises detecting at least one of a scroll of the document, a resize of the document, a zoom of the document, a page skip in the document, a selection of a link in the document, an opening of a toolbar, a refresh of the document, or a selection of a toolbar element, as taught by Yu, as the prior arts are in the same application field of displayed document content modification, and Yu further teaches interface scrolling as a type of interface adjustment. By incorporating Yu into FINK/Lin would expand the utility of FINK/Lin by allowing to collect events relating to a change in layout of the document (Yu, paragraph [0044]).

As to dependent claim 27, the rejection of claim 1 is incorporated. FINK further teaches the method of claim 1, with the webpage annotation (Fig. 4C, paragraph [0033], the cursor 410 is hovered over the boxed term “250.0.” In turn, the web browser presents an annotation 425 that provides more information regarding the term “250.0.”; annotation window 425 displayed information content is the one additional element; the display of 425 adjust the presentation of web page 401), and Lin teaches hiding the annotation comprises hiding the annotation for the keyword in response to user interaction; and wherein providing the annotation of the keyword for display at the second location is performed in response to determining that the interaction of the user interface has ended (Fig. 4, paragraph [0026], Underline annotation 402 was anchored to words 206a and 206b; the annotation 402 of 206a at the first line is the second location of the annotation; 402 underline is the one additional DOM element).
FINK/Lin does not teach:
scrolling or resizing of the user interface by a user to change the application is visible on the user interface.
Yu teaches:
scrolling or resizing of the user interface by a user to change the application is visible on the user interface (paragraph [0044], In block 606, the component adds scroll and resize event listeners to the window in which the document is rendered to collect events relating to a change in layout of the document.).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate scrolling or resizing of the user interface by a user to change the application is visible on the user interface, as taught by Yu, as the prior arts are in the same application field of displayed document content modification, and Yu further teaches interface scrolling as a type of interface adjustment. By incorporating Yu into FINK/Lin would expand the utility of FINK/Lin by allowing to collect events relating to a change in layout of the document (Yu, paragraph [0044]).

Claims 10-11 are rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin) in view of Maluf et al. (US 20060047646 A1, hereinafter Maluf).

As to dependent claim 10, the rejection of claim 1 is incorporated. FINK/Lin does not teach the method of claim 1, wherein identifying a keyword in a first view of a document comprises: searching through one or more nodes of the DOM for the keyword; and based on searching through the one or more nodes, determining that the keyword is present in a node of the one or more nodes of the DOM.
	Maluf teaches:
identifying a keyword in a first view of a document comprises: searching through one or more nodes of the DOM for the keyword; and based on searching through the one or more nodes, determining that the keyword is present in a node of the one or more nodes of the DOM (paragraph [0049], When a search is initiated, based on receipt of a query and associated query attribute(s), at least one keyword or phrase is received by the search system and used to search for and identify at least one initial node within a node structure whose NODE DATA includes the specified keyword (context and/or content)).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying a keyword in a first view of a document comprises: searching through one or more nodes of the DOM for the keyword; and based on searching through the one or more nodes, determining that the keyword is present in a node of the one or more nodes of the DOM, as taught by Maluf, as the prior arts are in the same application field of document keyword processing, and Maluf further teaches search document structured nodes for keywords. By incorporating Maluf into FINK/Lin would expand the utility of FINK/Lin by allowing to provide a further context search (Maluf, paragraph [0049]).

As to dependent claim 11, the rejection of claim 1 is incorporated. FINK/Lin does not teach the method of claim 1, wherein identifying a keyword in a first view of a document comprises: searching through one or more nodes of the DOM for a first portion of the keyword; identifying the first portion of the keyword in a first node of the one or more nodes; searching at least one of a child node of the first node, a parent node of the first node, or a child node of the parent node for a second portion of the keyword; identifying the second portion of the keyword in at least one of the child node of the first node, the parent node of the first node, or the child node of the parent node; and based on identifying the first portion of the keyword and the second portion of the keyword, determining that the keyword is present in the DOM.
Maluf teaches:
iidentifying a keyword in a first view of a document comprises: searching through one or more nodes of the DOM for a first portion of the keyword (paragraph [0049], When a search is initiated, based on receipt of a query and associated query attribute(s), at least one keyword or phrase is received by the search system and used to search for and identify at least one initial node within a node structure whose NODE DATA includes the specified keyword (context and/or content)); identifying the first portion of the keyword in a first node of the one or more nodes; 
searching at least one of a child node of the first node, a parent node of the first node, or a child node of the parent node for a second portion of the keyword (paragraph [0049], If the initial node is (1,2,1,1) in FIG. 4, which is the left-most node for that sibling group, the system will move up one level to the parent node (1,2,1). If the system needs additional content, and the present node is (1,2,1), the system will move down one level, to a child node that is part of a sibling node group, which in this instance is [(1,2,1,1), (1,2,1,2)]); 
identifying the second portion of the keyword in at least one of the child node of the first node, the parent node of the first node, or the child node of the parent node; and based on identifying the first portion of the keyword and the second portion of the keyword, determining that the keyword is present in the DOM (paragraph [0049], If no node of the node structure has at least a partial match with the received query, this document is set aside, and another document, if any, in the collection is queried. If the document has at least a partial match to the keyword or phrase the system moves to the left-most sibling node of the sibling group for the initial node and optionally moves upward one level, to the parent node for that group of siblings, in order to provide a further context search).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Maluf, as the prior arts are in the same application field of document keyword processing, and Maluf further teaches search document structured nodes for keywords. By incorporating Maluf into FINK/Lin would expand the utility of FINK/Lin by allowing to provide a further context search (Maluf, paragraph [0049]).

Claim 17 is rejected under AIA  35 U.S.C §103 as being unpatentable over FINK et al. (US 20160124928 A1, hereinafter FINK) in view of Lin et al. (US 20070157076 A1, hereinafter Lin) in view of GILLARD et al. (US 20120254369 A1, hereinafter GILLARD).

As to dependent claim 17, the rejection of claim 1 is incorporated. Lin further teaches 
the method of claim 1, wherein providing the annotation for the keyword for display at the first location with the first view comprises causing the annotation for the keyword to be displayed at a first location on a screen; and wherein providing the annotation for the keyword for display at the second location with the second view comprises causing the annotation for the keyword to be displayed at a second location on the screen
 (paragraph [0026], The movement may result from the user selecting one or more words 206a, 206b, 206d, 206e and 204a with a pointing device and dragging words 206a, 206b, 206d, 206e and 204a to their new locations. Underline annotation 402 was anchored to words 206a and 206b).
	FINK/Lin does not teach:
the annotation is displayed at a first pixel location on the screen.
	GILLARD teaches:
the annotation is displayed at a first pixel location on the screen (paragraph [0216], the position of the annotation when scaled for the portable device display will be pixel (71.6,46.6). In order to select a correct pixel position, the annotation will be placed at pixel position (72,47). This is a simple rounding up to the nearest pixel).
Since FINK/Lin teaches a method of providing annotation for the interface displayed document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the annotation is displayed at a first pixel location on the screen, as taught by GILLARD, as the prior arts are in the same application field of displayed interface annotation, and GILLARD further teaches displaying the annotation at a pixel location. By incorporating GILLARD into Lin/Prabhu would expand the utility of Lin/Prabhu by allowing the size of the annotation is correct for the display (GILLARD, paragraph [0261]).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 6-7, 9-11, 17, 19-20, cancellation of claims 5, 8, 13-16, and 18, and addition of claims 21-27.
	Regarding amended claims, applicant’s prior art argument has been fully considered but are moot in view of the new grounds of rejection presented above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/BEAU D SPRATT/Primary Examiner, Art Unit 2143